34 F.3d 1067
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Douglas W. ROSS, a/k/a Jabari Zakiya, Defendant Appellant.
No. 94-5188.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994Decided Aug. 4, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-93-170-JFM)
Douglas W. Ross, appellant pro se.
Lisa M. Griffin, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Douglas W. Ross appeals from his convictions for criminal income tax evasion, failure to file income tax returns, and filing false withholding exemption certificates with respect to the tax years 1987 through 1989.  26 U.S.C. Secs. 7201, 7203, 7205(a), (b) (1988).  Our review of the record reveals that this appeal is without merit.  Ross admits to all of the conduct establishing the criminal offenses with which he was charged;  his beliefs regarding the voluntariness or legality of the federal income tax system are not a defense to those charges.  Accordingly, we affirm Ross's conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED